DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 11/08/2022.
Claims 1-24 are pending. 
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered.
Rejection of claims 1-24 under 35 U.S.C. 103
Independent claims 1, 10, 15, and 18 have been amended to recite “(d) at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event” and “wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event”. Applicant argues, see Remarks pages 10-12, that Bardy, Blowers, and Kelly do not teach or suggest the amended limitations. Applicant further explains that in Fig. 6 of Kelly, which was used in the rejection of claim 6 in the Non-Final Rejection of 08/08/2022, Kelly depicts two ECG plots, an ABP plot, an SPO2 plot, and RR plot, but does not depict (1) a main plot being a global view of a graphic representation of the ECG signal, (2) a local view of the graphic representation of the ECG signal in a second time window, where the first time window comprises the second time window, (3) an intermediate view of the graphic representation of the ECG signal in a third time window, wherein the third time window comprises the second time window and has a duration comprised between the duration of the first time window and the duration of the second time window, and finally (4) at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot. 
Examiner respectfully disagrees. In the Non-Final Rejection of 08/08/2022, Bardy was used to teach the limitations of (1) a main plot being a global view of a graphic representation of the ECG signal, (2) a local view of the graphic representation of the ECG signal in a second time window, where the first time window comprises the second time window, and (3) an intermediate view of the graphic representation of the ECG signal in a third time window, wherein the third time window comprises the second time window and has a duration comprised between the duration of the first time window and the duration of the second time window. Kelly was used to teach the limitation of a plurality of ECG strips each associated to one of the plurality of episodes and/or events (e.g. Fig. 6: episodes/events 610 are visible on the ECG strips; See annotated Fig. 6 in the rejection below). Therefore, it would have been obvious to modify the device of Bardy to include multiple ECG strips, each associated to one of the plurality of episodes/events as taught by Kelly in order to provide the predictable results of viewing the episodes/events on the multiple ECG strips.
Regarding the amended limitation of “at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot,” Kelly discloses this limitation (e.g. Figure 8: second plot 820 on the right is considered to be the episode view that displays section 830 from first plot 810 on the left (main plot), plot 810 contains the events highlighted on the time bar on the top; Par. [0036]: plot 810 displays 24 hours of data which includes different episodes and events that are displayed on the time bar on the top of Fig. 8; See annotated Figure 8 in the rejection below). Therefore, it would have been obvious modify the device of Bardy to include an episode view as taught by Kelly in order to provide the predictable results of easily viewing specific sections of the ECG data. 
The new limitation of “wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event” is addressed in the current office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy et al. (International Publication Number WO 2016/145392 A1 – PREVIOUSLY CITED), hereinafter Bardy, further in view of Blowers et al. (US Patent Application 2010/0030302 – PREVIOUSLY CITED), hereinafter Blowers, further in view of Kelly et al. (US Patent Application Publication 2012/0278099 A1 – PREVIOUSLY CITED), hereinafter Kelly, and further in view of Ramanathan et al.  (US Patent Application 2012/0101398), hereinafter Ramanathan.
Regarding claim 1, Bardy discloses a computer-implemented method for electrocardiogram (ECG) analysis (e.g. Abstract), the method comprising:
receiving at least one ECG signal (e.g. Abstract; page 3, lines 11-14, ECG data is retrieved);
analyzing the ECG signal to provide features and/or identify a plurality of episodes and/or events, wherein an episode is a segment of the ECG signal defined by a starting time, a duration and a label obtained during the analysis of the ECG signal and an event is a strip of the ECG signal of predefined duration defined by a starting time and a label obtained during the analysis of the ECG signal (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and potentially-actionable cardiac events may be identified with the assistant of a computer software package or by a physician); and
displaying a multiple field display (e.g. Fig. 6, displaying the three ECG plots 51, 52 and 53 respectively; page 12, line 31 – page 13, line 17, the ECG plot is displayed in three separate visual embodiments); wherein the multiple field display includes at least: 
(a) a main plot being a global view of a graphics representation of the ECG signal in a first time window (e.g. Fig. 6, far field view 53; page 12, line 33, far field view 53);
(b) a local view of the graphic representation of the ECG signal in a second time window, where the first time window comprises the second time window (e.g. Page 13, lines 9 and 10, the near field view 51 provides data corresponding to R-R interval at the center of the far field view); and
(c) an intermediate view of the graphic representation of the ECG signal in a third time window, wherein the third time window comprises the second time window and has a duration comprised between the duration of the first time window and the duration of the second time window (e.g. Page 13, lines 10-12, the intermediate field view 52 enables presentation of the broader ECG data context going beyond the borders of the near field view 51); and 
 wherein sliding the cursor causes simultaneous adaptation of the graphic representation of the ECG signal in the local view and the intermediate view based on a selected timepoint corresponding to the position of the cursor (e.g. Page 13, lines 2-15: a temporal point of reference is identified and can be moved forward or backward in time which simultaneously moves the different views, “In a further embodiment, the center 60 can be slidably adjusted backwards and forwards in time, with the near field view 51 and the far field view 52 of the ECG data automatically adjusting accordingly to stay in context with the R-R interval data view 51.”). 
However, Bardy fails to disclose wherein displaying the multiple field display comprises visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot, (d) at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, (e) at least one interactive interface capable of selecting a timepoint on the main plot by sliding a cursor on a time bar, and wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Blowers is directed towards a system for displaying trended data retrieved from a medical device. Blowers discloses it is known for the display to comprise visually highlighting the plurality of episodes and/or events associated with the ECG on the main plot (e.g. Par. [0046]: different events are represented by a different symbol which appears on the data; Par. [0050]: the trend viewer can identify clinically significant events by highlighting on the trend lines: “In addition or alternatively to using notes, the trend viewer may identify clinically significant events by highlighting, shading, or otherwise marking a range of time on the trend lines.”; Figure 7: note marker 240 represents an event that occurred and is displayed on the main plot, note marker legend 244 describes the type of event; See annotated Figure 7 below), and an interactive interface that is capable of selecting a timepoint on the plot by sliding a cursor on a time bar (e.g. Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”). 
Annotated Fig. 7 of Blowers:

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy to include visually highlighting the plurality of episodes/events associated with the ECG signal on the main plot, and an interactive interface capable of selecting a timepoint on the main plot by sliding a cursor on a time bar as taught by Blowers to provide the predictable results of easily identifying and viewing any episodes/events related to the ECG at different times by automatically adjusting the different views based on the selection.  
However, Bardy in view of Blowers fail to disclose at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, and wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Kelly is directed towards a system wherein real-time physiologic data is displayed. Kelly discloses it is known to include at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events from the main plot, the at least one episode view depicting the at least one episode and/or event (e.g. Figure 8: second plot 820 on the right is considered to be the episode view that displays section 830 from first plot 810 on the left (main plot), plot 810 contains the events highlighted on the time bar on the top; Par. [0036]: plot 810 displays 24 hours of data which includes different episodes and events that are displayed on the time bar on the top of Fig. 8; See annotated Figure 8 below).
Annotated Figure 8 of Kelly:

    PNG
    media_image2.png
    563
    795
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy in view of Blowers to include an episode view as taught by Kelly in order to provide the predictable results of easily viewing specific sections of the ECG data.
However, Bardy in view of Blowers and Kelly fail to fails to teach the limitation of claim 1, wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event. 
Ramanathan is directed towards a method of visualizing electrophysiology data. Ramanathan discloses it is known to include wherein selecting the at least one episode view automatically moves the main plot to a timeframe between a beginning and an end of the at least one episode and/or event (e.g. Fig. 3: from plot 106, which is considered to be the episode plot, the calipers (i.e. cursor) 102 and 104 are used to make a selection which then appears on plot 114, which is considered to be the main plot; Fig. 4: similar to Fig. 3 but the selected area on the episode plot consists of multiple ECG signals; Fig. 6: similar to Fig. 3, calipers (i.e. cursor) 162, 164, 166 used to select multiple ECG signals for display on view 168; Par. [0082]: describing Fig. 3; Par. [0086]: describing Fig. 4; Pars. [0090]-[0091]: describing Fig. 6; See annotated Fig. 3 below). 








Annotated Figure 3 of Ramanathan:

    PNG
    media_image3.png
    578
    817
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Blowers and Kelly to include wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event as taught by Ramanathan in order to provide the predictable results of easily viewing specific sections of the ECG data.
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 2, Bardy further discloses the graphics representation of the ECG signal, in the main plot, local view and intermediate view, is a strip of ECG signal or a plot of features associated to the ECG signal as a function of time (e.g. Page 12, lines 31-33, the diagnostic plot includes an ECG plot presenting a near field view 51, an ECG plot presenting an intermediate field view 52 and a far field view 53). 
However, Bardy fails to disclose at least one episode view being a strip of ECG signal. Kelly discloses a system wherein real-time physiologic data is displayed. Kelly discloses at least one episode view being a strip of ECG signal (e.g. Fig. 6: plot on the right side contains ECG data; Fig. 8: plot on the right side contains ECG data; See annotated Fig. 6 and 8 below). 
Annotated Fig. 6 of Kelly:

    PNG
    media_image4.png
    573
    800
    media_image4.png
    Greyscale







Annotated Fig. 8 of Kelly:

    PNG
    media_image2.png
    563
    795
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Blowers, Kelly, and Ramanathan to include at least one episode view being a strip of ECG signal as taught by Kelly in order to provide the predictable results of easily viewing specific sections of the ECG data.
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 3, Bardy further discloses the multiple field display includes directly editable information for the analysis of the electrocardiogram (e.g. Fig. 6, center 60; page 13, lines 12-17, the slidable center 60 is interpreted as directly editable information for the analysis of the ECG). Additionally, Kelly discloses the display includes directly editable information for the analysis of the electrocardiogram (e.g. Fig. 13, dialog box 1310 lets clinician add annotation 1350; Par. [0042]: annotation and measurement component allows the clinician to add annotations). 
Claim 3 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 4, Bardy further discloses the at least one interactive interface is configured to select at least one strip of ECG signal and/or at least one of the directly editable information (e.g. Fig. 6, center 60; page 13, lines 12-17, the center 60 can be slidably adjusted backwards and forwards in time with all the views automatically adjusting to stay within the context of the center 60).
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 5, Bardy further discloses the interactive interface is further configured to execute at least one of the following actions: 
i. zooming in and out of the main plot;
ii. defining a new episode by selecting a time window on the main plot (e.g. Fig. 6, center 60; page 13, lines 12-17, new time window on the main plot may be selected by slidably adjusting center 60 backwards and forwards in time; page 13, lines 2-9, a temporal point of reference, which is a relevant cardiac event, is identified and temporally keyed to the R-R interval data appearing in center 60; page 13, lines 15-20 disclose that multiple points of reference may be identified); and
iii. highlighting on the main plot the presence of events and/or episodes associated to at least one label.
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 6, Bardy fails to disclose the limitation of claim 6, wherein the multiple field display further displays a plurality of episode views comprising ECG strips each associated to of the plurality of episodes and/or events. Kelly discloses a system wherein real-time physiologic data is displayed. Kelly discloses it is known to include multiple ECG strips, each associated to one of the plurality of episodes/events (e.g. Fig. 6: episodes/events 610 are visible on the ECG strips; Fig. 8: plot on the right side contains ECG data; See annotated Fig. 6 and 8 below). 

Annotated Fig. 6 of Kelly:

    PNG
    media_image4.png
    573
    800
    media_image4.png
    Greyscale

Annotated Fig. 8 of Kelly:

    PNG
    media_image2.png
    563
    795
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy in view of Blowers, Kelly, and Ramanathan to include multiple ECG strips, each associated to one of the plurality of episodes/events as taught by Kelly in order to provide the predictable results of viewing the episodes/events on the multiple ECG strips.
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 7, Bardy further discloses the analyzing comprises delineating of the ECG signal and classifying of at least one ECG segment to identify the episodes and/or the events (e.g. Page 7, line 25 – page 8, line 7, the potentially actionable ECG event in the timeline may be identified with the assistance of an analysis software).
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 8, Bardy further discloses the features provided from the analysis of the ECG signal include any measurement derived from the ECG signal during the analysis step and the labels associated by a classification to the ECG segments or strips are associated to an abnormality in the ECG signal corresponding to a clinical condition or signal noise (e.g. Page 13, line 26 – page 14, line 11, the plots contain visual highlights of the ECG portions that are associated with an abnormality; page 13, lines 2-9, a temporal point of reference, which is a relevant cardiac event, is identified and temporally keyed to the R-R interval data appearing in center 60; page 13, lines 15-20 disclose that multiple points of reference may be identified).
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 9, Bardy further discloses the at least one ECG signal is from a Holter device (e.g. Page 7, lines 11-24, the ECG recorder may be a portable Holter-type ECG recorder).
Regarding claim 10, Bardy discloses an interactive electrocardiogram analysis system comprising a remote server, having access to a medical database comprising at least one ECG signal recording of a patient and enabling the analysis and interactive displaying of the ECG signal recording, and at least one computer device, capable of communicating at least temporarily with the remote server to exchange ECG data and displayable information (e.g. Page 18, lines 10-24, line 32 – page 19 line 2, ECG signal is downloaded to a download station and the download station may further execute the diagnostic and other functions and the download station may be a server that communications using a combination of local area and wide area network including the Internet or other telecommunications network, over wired or wireless connections; page 19, lines 3-13, alternatively or in addition to, the ECG data analysis may be performed using a client server model where the server executes the analysis; alternatively the server is interpreted as a computer as claimed in claim 1 of Bardy), wherein the interactive electrocardiogram analysis is configured to:
analyze the ECG signal to provide features and/or identify a plurality of episode and/or event in the ECG signal (e.g. Page 18, lines 10-24, line 32 – page 19 line 2, ECG signal is downloaded to a download station and the download station may further execute the diagnostic and other functions, the diagnostic function may be the function as described on Page 7, line 25 – page 8, line 7 (ECG event is recorded in a time span duration and potentially-actionable cardiac events may be identified with the assistant of a computer software package); page 20, lines 3-14, the server that performs the analysis in the server client model executes a patient diagnosis program that can evaluate the ECG data to form a diagnosis of a cardiac rhythm disorder; alternatively claim 1, the processor and memory executes the analysis of the ECG data);
generate a graphical representation (e.g. Page 18, lines 10-24, line 32 – page 19 line 2 ECG signal is downloaded to a download station and the download station may further execute the diagnostic and other functions, such functions are interpreted as extending to a graphical representer in order to generate plots as seen on Figs. 6-13; alternatively claim 1, where the display graphically displays the data in plots as seen on Figs. 6-13);
generate a plurality of successive display windows for an interactive visualization of a multiple field display on a display screen (e.g. Page 18, lines 10-24, line 32 – page 19 line 2 ECG signal is downloaded to a download station and the download station may further execute the diagnostic and other functions, such functions is interpreted as extending having a window generator where the actual displaying is perform on a display of a computer as seen on display 157 of Fig. 14; alternatively claim 1, where the display graphically displays the data in plots as seen on Figs. 6-13), the multiple field display includes at least:
(a) a main plot being a global view of a graphics representation of the ECG signal in a first time window (e.g. Fig. 6, far field view 53; page 12, line 34, far field view 53);
(b) a local view of the graphic representation of the ECG signal in a second time window, where the first time window comprises the second time window (e.g. Page 13, lines 9 and 10, the near field view 51 provides data corresponding to R-R interval at the center of the far field view);
(c) an intermediate view of the graphic representation of the ECG signal in a third time window, wherein the third time window comprises the second time window and has a duration comprised between the duration of the first time window and the duration of the second time window (e.g. Page 13, lines 10-12, the intermediate field view 52 enables presentation of the broader ECG data context going beyond the borders of the near field view 51); and
cause simultaneous adaptation of the graphic representation of the ECG signal in the local view and the intermediate view based on sliding of the cursor to a selected timepoint (e.g. Page 13, lines 2-15: a temporal point of reference is identified and can be moved forward or backward in time which simultaneously moves the different views, “In a further embodiment, the center 60 can be slidably adjusted backwards and forwards in time, with the near field view 51 and the far field view 52 of the ECG data automatically adjusting accordingly to stay in context with the R-R interval data view 51.”).
However, Bardy fails to disclose wherein displaying the multiple field display comprises visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot, (d) at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, (e) at least one interactive interface capable of selecting a timepoint on the main plot by sliding a cursor on a time bar, and cause, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Blowers is directed towards a system for displaying trended data retrieved from a medical device. Blowers discloses it is known for the display to comprise visually highlighting the plurality of episodes and/or events associated with the ECG on the main plot (e.g. Par. [0046]: different events are represented by a different symbol which appears on the data; Par. [0050]: the trend viewer can identify clinically significant events by highlighting on the trend lines: “In addition or alternatively to using notes, the trend viewer may identify clinically significant events by highlighting, shading, or otherwise marking a range of time on the trend lines.”; Figure 7: note marker 240 represents an event that occurred and is displayed on the main plot, note marker legend 244 describes the type of event; See annotated Figure 7 below), and an interactive interface that is capable of selecting a timepoint on the plot by sliding a cursor on a time bar (e.g. Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”). 




Annotated Fig. 7 of Blowers:

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy to include visually highlighting the plurality of episodes/events associated with the ECG signal on the main plot, and an interactive interface capable of selecting a timepoint on the main plot by sliding a cursor on a time bar as taught by Blowers to provide the predictable results of easily identifying and viewing any episodes/events related to the ECG at different times by automatically adjusting the different views based on the selection.  
However, Bardy in view of Blowers fail to disclose at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, and cause, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Kelly is directed towards a system wherein real-time physiologic data is displayed. Kelly discloses it is known to include at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events from the main plot, the at least one episode view depicting the at least one episode and/or event (e.g. Figure 8: second plot 820 on the right is considered to be the episode view that displays section 830 from first plot 810 on the left (main plot), plot 810 contains the events highlighted on the time bar on the top; Par. [0036]: plot 810 displays 24 hours of data which includes different episodes and events that are displayed on the time bar on the top of Fig. 8; See annotated Figure 8 below).
Annotated Figure 8 of Kelly:

    PNG
    media_image2.png
    563
    795
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy in view of Blowers to include an episode view as taught by Kelly in order to provide the predictable results of easily viewing specific sections of the ECG data.
However, Bardy in view of Blowers and Kelly fail to disclose causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event. 
Ramanathan is directed towards a method of visualizing electrophysiology data. Ramanathan discloses it is known to include wherein selecting the at least one episode view automatically moves the main plot to a timeframe between a beginning and an end of the at least one episode and/or event (e.g. Fig. 3: from plot 106, which is considered to be the episode plot, the calipers (i.e. cursor) 102 and 104 are used to make a selection which then appears on plot 114, which is considered to be the main plot; Fig. 4: similar to Fig. 3 but the selected area on the episode plot consists of multiple ECG signals; Fig. 6: similar to Fig. 3, calipers (i.e. cursor) 162, 164, 166 used to select multiple ECG signals for display on view 168; Par. [0082]: describing Fig. 3; Par. [0086]: describing Fig. 4; Pars. [0090]-[0091]: describing Fig. 6; See annotated Fig. 3 below). 







Annotated Figure 3 of Ramanathan:

    PNG
    media_image3.png
    578
    817
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Blowers and Kelly to include wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event as taught by Ramanathan in order to provide the predictable results of easily viewing specific sections of the ECG data.
Claim 10 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 11, Bardy further discloses the system further configured to edit a report comprising at least one selected ECG strip and/or ECG segment (e.g. Fig. 6, center 60; page 13, lines 12-17, the center 60 can be slidably adjusted backwards and forwards in time with all the views automatically adjusting to stay within the context of the center 60, the adjustable center is interpreted as being adjusted through an editor at the backend). Additionally, Kelly discloses the system further configured to edit a report comprising at least one selected ECG strip and/or ECG segment (e.g. Fig. 13, dialog box 1310 lets clinician add annotation 1350; Par. [0042]: annotation and measurement component allows the clinician to add annotations).
Claim 10 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 12, Bardy further discloses the graphic representation of the ECG signal is a strip of ECG signal or a plot of features associated to the ECG signal as a function of time (e.g. Figs. 6-12, showing different ECG plots that are plotted as a function of time)
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 13, Bardy further discloses a computer program comprising instructions which, when executed by a computer, cause the computer to carry out the method according to claim 1 (e.g. see claim 1 rejection and claim 1 of Bardy where a processor carries out the method; also see page 18, lines 25-32, the function is performed by a PC).
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 14, Bardy further discloses a non-transitory computer readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method according to claim 1 (e.g. Claim 1, memory; also see claim 1 rejection above, the memory would inherently contain instructions when executed by a computer to carry out the method).
Regarding claim 15, Bardy discloses a computer-implemented method for ECG analysis (e.g. Abstract), the method comprising:
	displaying a global view on a main plot of a graphic representation of at least one ECG signal in a first time window (e.g. Fig. 6, displaying the three ECG plots 51, 52 and 53 respectively; page 12, line 31 – page 13, line 17, the ECG plot is displayed in three separate visual embodiments; Fig. 6, far field view 53; page 12, line 34, far field view 53).
	displaying a local view of the graphic representation of the at least one ECG signal in a second time window, wherein the first time window comprises the second time window (e.g. Page 13, lines 9 and 10, the near field view 51 provides data corresponding to R-R interval at the center of the far field view);
	displaying an intermediate view of the graphic representation of the at least one ECG signal in a third time window, wherein the third time window comprises the second time window and has a duration between the first time window’s duration (e.g. Page 13, lines 10-12, the intermediate field view 52 enables presentation of the broader ECG data context going beyond the borders of the near field view 51); and 
causing simultaneous adaptation of the graphic representation of the ECG signal in the local view and the intermediate view based on sliding of the cursor to a selected timepoint (e.g. Page 13, lines 2-15: a temporal point of reference is identified and can be moved forward or backward in time which simultaneously moves the different views, “In a further embodiment, the center 60 can be slidably adjusted backwards and forwards in time, with the near field view 51 and the far field view 52 of the ECG data automatically adjusting accordingly to stay in context with the R-R interval data view 51.”).
However, Bardy fails to disclose wherein displaying the multiple field display comprises visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot, displaying at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, selecting a timepoint on the main plot responsive to slidable interaction of a cursor on a time bar, and causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Blowers is directed towards a system for displaying trended data retrieved from a medical device. Blowers discloses it is known for the display to comprise visually highlighting the plurality of episodes and/or events associated with the ECG on the main plot (e.g. Par. [0046]: different events are represented by a different symbol which appears on the data; Par. [0050]: the trend viewer can identify clinically significant events by highlighting on the trend lines: “In addition or alternatively to using notes, the trend viewer may identify clinically significant events by highlighting, shading, or otherwise marking a range of time on the trend lines.”; Figure 7: note marker 240 represents an event that occurred and is displayed on the main plot, note marker legend 244 describes the type of event; See annotated Figure 7 below), and an interactive interface that is capable of selecting a timepoint on the plot by sliding a cursor on a time bar (e.g. Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”). 
Annotated Fig. 7 of Blowers:

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy to include visually highlighting the plurality of episodes/events associated with the ECG signal on the main plot, and an interactive interface capable of selecting a timepoint on the main plot by sliding a cursor on a time bar as taught by Blowers to provide the predictable results of easily identifying and viewing any episodes/events related to the ECG at different times by automatically adjusting the different views based on the selection.  
However, Bardy in view of Blowers fail to disclose displaying at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, and causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Kelly is directed towards a system wherein real-time physiologic data is displayed. Kelly discloses it is known to include at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events from the main plot, the at least one episode view depicting the at least one episode and/or event (e.g. Figure 8: second plot 820 on the right is considered to be the episode view that displays section 830 from first plot 810 on the left (main plot), plot 810 contains the events highlighted on the time bar on the top; Par. [0036]: plot 810 displays 24 hours of data which includes different episodes and events that are displayed on the time bar on the top of Fig. 8; See annotated Figure 8 below).




Annotated Figure 8 of Kelly:

    PNG
    media_image2.png
    563
    795
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy in view of Blowers to include an episode view as taught by Kelly in order to provide the predictable results of easily viewing specific sections of the ECG data.
However, Bardy in view of Blowers and Kelly fail to disclose causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event. 
Ramanathan is directed towards a method of visualizing electrophysiology data. Ramanathan discloses it is known to include wherein selecting the at least one episode view automatically moves the main plot to a timeframe between a beginning and an end of the at least one episode and/or event (e.g. Fig. 3: from plot 106, which is considered to be the episode plot, the calipers (i.e. cursor) 102 and 104 are used to make a selection which then appears on plot 114, which is considered to be the main plot; Fig. 4: similar to Fig. 3 but the selected area on the episode plot consists of multiple ECG signals; Fig. 6: similar to Fig. 3, calipers (i.e. cursor) 162, 164, 166 used to select multiple ECG signals for display on view 168; Par. [0082]: describing Fig. 3; Par. [0086]: describing Fig. 4; Pars. [0090]-[0091]: describing Fig. 6; See annotated Fig. 3 below). 
Annotated Figure 3 of Ramanathan:

    PNG
    media_image3.png
    578
    817
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Blowers and Kelly to include wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event as taught by Ramanathan in order to provide the predictable results of easily viewing specific sections of the ECG data.
Claim 15 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 16, Bardy further discloses delineating the at least one ECG signal (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and a potentially-actionable cardiac event may be identified with the assistant of a computer software package or by a physician); and classifying the at least one ECG signal that has been delineated to identify the plurality of episodes and/or events (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and a potentially-actionable cardiac event may be identified with the assistant of a computer software package or by a physician; page 13, lines 2-9, a temporal point of reference, which is a relevant cardiac event, is identified and temporally keyed to the R-R interval data appearing in center 60; page 13, lines 15-20 disclose that multiple points of reference may be identified).
Claim 16 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 17, Bardy further discloses labeling, based on the classifying, ECG segments of the at least one ECG signal that are associated with an abnormality in the at least one ECG signal (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and a potentially-actionable cardiac event may be identified with the assistant of a computer software package or by a physician; Figs. 6-13, highlighting the ECG plots during different cardiac events; page 13, lines 2-9, a temporal point of reference, which is a relevant cardiac event, is identified and temporally keyed to the R-R interval data appearing in center 60; page 13, lines 15-20 disclose that multiple points of reference may be identified).
Regarding claim 18, Bardy discloses a system for ECG analysis (see claim 1 and 10 rejection above), the system comprising non-transitory computer readable media storing instructions (e.g. Claim 1, memory; also see claim 10 rejection above) that, when executed by at least one processor (e.g. Claim 1, processor; also see claim 10 rejection above), causes at least one computer to:
	display a global view on a main plot of a graphic representation of at least one ECG signal in a first time window (e.g. Fig. 6, displaying the three ECG plots 51, 52 and 53 respectively; page 12, line 31 – page 13, line 17, the ECG plot is displayed in three separate visual embodiments; Fig. 6, far field view 53; page 12, line 34, far field view 53).
	display a local view of the graphic representation of the at least one ECG signal in a second time window, wherein the first time window comprises the second time window (e.g. Page 13, lines 9 and 10, the near field view 51 provides data corresponding to R-R interval at the center of the far field view); and
	display an intermediate view of the graphic representation of the at least one ECG signal in a third time window, wherein the third time window comprises the second time window and has a duration between the first time window’s duration (e.g. Page 13, lines 10-12, the intermediate field view 52 enables presentation of the broader ECG data context going beyond the borders of the near field view 51); and 
cause simultaneous adaptation of the graphic representation of the ECG signal in the local view and the intermediate view based on sliding of the cursor to a selected timepoint (e.g. Page 13, lines 2-15: a temporal point of reference is identified and can be moved forward or backward in time which simultaneously moves the different views, “In a further embodiment, the center 60 can be slidably adjusted backwards and forwards in time, with the near field view 51 and the far field view 52 of the ECG data automatically adjusting accordingly to stay in context with the R-R interval data view 51.”).
However, Bardy fails to disclose wherein displaying the multiple field display comprises visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot, displaying at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, selecting a timepoint on the main plot responsive to slidable interaction of a cursor on a time bar, and causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Blowers discloses a system for displaying trended data retrieved from a medical device. Blowers discloses it is known for the display to comprise visually highlighting the plurality of episodes and/or events associated with the ECG on the main plot (e.g. Par. [0046]: different events are represented by a different symbol which appears on the data; Par. [0050]: the trend viewer can identify clinically significant events by highlighting on the trend lines: “In addition or alternatively to using notes, the trend viewer may identify clinically significant events by highlighting, shading, or otherwise marking a range of time on the trend lines.”; Figure 7: note marker 240 represents an event that occurred and is displayed on the main plot, note marker legend 244 describes the type of event; See annotated Figure 7 below), and an interactive interface that is capable of selecting a timepoint on the plot by sliding a cursor on a time bar (e.g. Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”). 







Annotated Fig. 7 of Blowers:

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy to include visually highlighting the plurality of episodes/events associated with the ECG signal on the main plot, and an interactive interface capable of selecting a timepoint on the main plot by sliding a cursor on a time bar as taught by Blowers to provide the predictable results of easily identifying and viewing any episodes/events related to the ECG at different times by automatically adjusting the different views based on the selection.  
However, Bardy in view of Blowers fail to disclose displaying at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events visually highlighted on the main plot, the at least one episode view depicting the at least one episode and/or event, and causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event.
Kelly is directed towards a system wherein real-time physiologic data is displayed. Kelly discloses it is known to include at least one episode view of the graphic representation of the ECG signal corresponding to at least one episode and/or event of the plurality of episodes and/or events from the main plot, the at least one episode view depicting the at least one episode and/or event (e.g. Figure 8: second plot 820 on the right is considered to be the episode view that displays section 830 from first plot 810 on the left (main plot), plot 810 contains the events highlighted on the time bar on the top; Par. [0036]: plot 810 displays 24 hours of data which includes different episodes and events that are displayed on the time bar on the top of Fig. 8; See annotated Figure 8 below).
Annotated Figure 8 of Kelly:

    PNG
    media_image2.png
    563
    795
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardy in view of Blowers to include an episode view as taught by Kelly in order to provide the predictable results of easily viewing specific sections of the ECG data.
However, Bardy in view of Blowers and Kelly fail disclose causing, in response to selecting the at least one episode view of the graphic representation of the ECG signal, the cursor to automatically move on the time plot to a timeframe between a beginning and an end of the at least one episode and/or event. 
Ramanathan is directed towards a method of visualizing electrophysiology data. Ramanathan discloses it is known to include wherein selecting the at least one episode view automatically moves the main plot to a timeframe between a beginning and an end of the at least one episode and/or event (e.g. Fig. 3: from plot 106, which is considered to be the episode plot, the calipers (i.e. cursor) 102 and 104 are used to make a selection which then appears on plot 114, which is considered to be the main plot; Fig. 4: similar to Fig. 3 but the selected area on the episode plot consists of multiple ECG signals; Fig. 6: similar to Fig. 3, calipers (i.e. cursor) 162, 164, 166 used to select multiple ECG signals for display on view 168; Par. [0082]: describing Fig. 3; Par. [0086]: describing Fig. 4; Pars. [0090]-[0091]: describing Fig. 6; See annotated Fig. 3 below). 







Annotated Figure 3 of Ramanathan:

    PNG
    media_image3.png
    578
    817
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Blowers and Kelly to include wherein selecting the at least one episode view automatically moves the cursor on the main plot to a timeframe between a beginning and an end of the at least one episode and/or event as taught by Ramanathan in order to provide the predictable results of easily viewing specific sections of the ECG data.
Claim 18 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 19, Bardy further discloses the instructions, when executed by the at least one processor, cause the at least one computer to: delineate the at least one ECG signal (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and a potentially-actionable cardiac event may be identified with the assistant of a computer software package or by a physician); and classify the at least one ECG signal that has been delineated to identify the plurality of episodes and/or events (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and a potentially-actionable cardiac event may be identified with the assistant of a computer software package or by a physician; page 13, lines 2-9, a temporal point of reference, which is a relevant cardiac event, is identified and temporally keyed to the R-R interval data appearing in center 60; page 13, lines 15-20 disclose that multiple points of reference may be identified).
Claim 18 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 20, Bardy further discloses the instructions, when executed by the at least one processor, cause the at least one computer to classify, ECG segments of the at least one ECG signal that are associated with an abnormality in the at least one ECG signal (e.g. Page 7, line 25 – page 8, line 7, ECG event is recorded in a time span duration and a potentially-actionable cardiac event may be identified with the assistant of a computer software package or by a physician; Figs. 6-13, highlighting the ECG plots during different cardiac events).
Claim 1 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 21, Bardy in view of Blowers, Kelly, and Ramanathan further discloses wherein the at least one interactive interface is configured to select the timepoint on the main plot by sliding the cursor to the at least one episode and/or event identified during the analysis of the ECG signal using the time bar (Kelly: discloses it is known for the time bar to have events highlighted on it: Fig. 10, time bar 1010 with events 1014; Blowers: discloses it is known to slide to see different events: Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”). 
Claim 10 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 22, Bardy in view of Blowers, Kelly, and Ramanathan further discloses wherein the at least one interactive interface is configured to select the timepoint on the main plot by sliding the cursor to a highlighted episode and/or event of the plurality of episodes and/or events using the time bar. (Kelly: discloses it is known for the time bar to have events highlighted on it: Fig. 10, time bar 1010 with events 1014; Blowers: discloses it is known to slide to see different events: Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”).
Claim 15 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 23, Bardy in view of Blowers, Kelly, and Ramanathan further discloses wherein selecting the timepoint comprises selecting the timepoint on the main plot associated with a highlighted episode and/or event of the plurality of episodes and/or events responsive to slidable interaction of the cursor on the time bar (Kelly: discloses it is known for the time bar to have events highlighted on it: Fig. 10, time bar 1010 with events 1014; Blowers: discloses it is known to slide to see different events: Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”). 
Claim 18 is obvious over Bardy, Blowers, Kelly, and Ramanathan as indicated above. Regarding claim 24, Bardy in view of Blowers, Kelly, and Ramanathan further discloses wherein selecting the timepoint comprises selecting the timepoint on the main plot associated with a highlighted episode and/or event of the plurality of episodes and/or events responsive to slidable interaction of the cursor on the time bar (Kelly: discloses it is known for the time bar to have events highlighted on it: Fig. 10, time bar 1010 with events 1014; Blowers: discloses it is known to slide to see different events: Fig. 4: scroll bar 224; Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fauss et al. (US Patent Application Publication 2017/0357764 A1) discloses a graphical user interface of a medical patient monitoring system which allows clinical personnel to view and manipulate patient data.
Anderson et al. (US Patent Application Publication 2011/0282225) discloses a computing device for reviewing and analyzing implantable medical device data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792